Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
2.	This communication is responsive to the amendment filed on 02/26/2021.
3.	Claims 1-7 and 21-33 are currently pending in this Office action.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 01/27/2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-7, 21-23, 26-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0060898 (hereinafter Lu) in view of non-patent literature .

Regarding claims 1, 21 and 28, Lu discloses a method for identifying clone relationships between a plurality of files at a computing device, the method comprising, at the computing device:
receiving a request to perform an operation on the plurality of files ([0029]; receiving a request to perform a file clone operation);
for each file that is identified as a cloned file, entering information about each extent of a plurality of extents of the file into a data structure, wherein the information includes a physical block offset of the extent ([0017-0018]; entries that represent directory contents and structure, and the entries containing a physical block number field indicating the physical address or an offset of the extent).  
While Lu discloses the feature of logically grouping the entries together in B-tree ([0018]), Lu does not explicitly disclose the features of sorting the data structure based on the physical block offsets of the extents; identifying, based on the information included in the data structure, overlaps that exist between extents of the files, wherein the overlaps indicate clone relationships between the files.  However, Hansen discloses the feature of utilizing the extents which refer to file content (pg. 2, [Extents B-Tree]).  Hansen additionally shows the feature of sorting the data structure based on the offsets of the extents (pg. 12, [Table type 3]; pg. 18, Fig. 20).  Furthermore, Hansen discloses the feature of Data cloning, wherein “when duplicating data within the container independent of which volume it originates from, the data content is not duplicated, only the meta-data.  The meta-data exists in the file structure multiple times but shares the same blocks.  When one of the files is modified, only the altered blocks are connected explicitly to the altered file.  This feature makes the duplication of files faster and requires less storage” (pg. 6, [Data cloning]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Hansen in the system of Lu in view of the desire to enhance the clone operating system by utilizing the Data cloning and the sorting schemes resulting in improving the efficiency of providing a clone operation.

Regarding claims 2, 22 and 29, Lu in view of Hansen disclose the method wherein the data structure is a tree, and the information about each extent is stored within a respective node within the tree (Lu: Abstract; the b-tree structure).

Regarding claims 3, 23 and 30, Lu in view of Hansen disclose the method wherein each clone relationship comprises a perfect clone relationship or a partial clone relationship (Hansen: pg. 6, [Data cloning]; “When duplicating data within the container…the data content is not duplicated, only the meta-data. The meta-data exists in the file structure multiple times but shares the same blocks…only the altered blocks are connected explicitly to the altered file”).  Therefore, the limitations of claims 3, 23 and 30 are rejected in the analysis of claims 1, 21 or 28, and the claims are rejected on that basis.

Regarding claims 6, 26 and 33, Lu in view of Hansen disclose the method wherein the operation comprises a copy operation or a backup operation (Lu: [0002]). 

.

8.	Claims 4-5, 24-25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hansen, and further in view of U.S. 8,918,378 (hereinafter Faith).

Regarding claims 4, 24 and 31, although Lu in view of Hansen disclose the method wherein “when duplicating data within the container…the data content is not duplicated, only the meta-data. The meta-data exists in the file structure multiple times but shares the same blocks”, (Hansen: pg. 6, [Data cloning]), the references do not explicitly disclose the recited claim limitation of wherein at least two files of the plurality of files are members of a perfect clone relationship when the extents of the at least two files are identical in nature.  However, such feature is well known as disclosed by Faith (col. 17, lns. 61-col. 18, lns. 4; the entire text content is cloned) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Faith in the system of Lu and Hansen in view of the desire to enhance the fast file clone system by utilizing the cloning scheme resulting in improving the efficiency of organizing file data.

Regarding claims 5, 25 and 32, although Lu in view of Hansen disclose the method wherein “when duplicating data within the container…the data content is not duplicated, only the meta-data. The meta-data exists in the file structure…When one of the files is modified, only the altered blocks are connected explicitly to the altered file”, (Hansen: pg. 6, [Data cloning]), the the partial clone) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Faith in the system of Lu and Hansen in view of the desire to enhance the fast file clone system by utilizing the cloning scheme resulting in improving the efficiency of organizing file data.

Response to Arguments
9.	Applicant’s arguments, see pages 7-8 of Remarks, filed on 02/26/2021, with respect to claims 1, 20 and 28 have been fully considered and are persuasive.  The Non-Final Office action  issued on 11/27/2020 has been withdrawn. However, upon further consideration and finding a new reference, a Non-Final Office action is now provided. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161